UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Issuer's telephone number) Title of each Class Name of each Exchange on which registered Common Stock, $.001 Par Value NYSE Amex Market Securities registered under Section 12(g) of the Exchange Act None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerT Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoT The number of shares of the registrant's $.001 par value common stock outstanding on the NYSE Amex exchange as of July 30, 2010 was 17,698,422. BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2010 Page Part I. Financial Information 2 Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) for the Year Ended December 31, 2009 and the Six Months Ended June 30, 2010 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Index PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2009 Assets (Unaudited) June30,2010 December31,2009 Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Other assets: Brand name and trademark Purchased technology, net License rights, net Restricted cash held in escrow - Deferred income tax asset, net Deposits Total other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2009 (continued) Liabilities and Stockholders’ Equity (Unaudited) June30,2010 December31,2009 Current liabilities: Accounts payable $ $ Deferred revenue Accrued payroll Accrued vacation Customer deposits Current portion of amounts due to Lican Current portion of mortgage note payable to bank Line of credit - Accrued and other liabilities Total current liabilities Mortgage note payable to bank, net of current portion Warrant liability – fair value - Due to Lican, net of current portion – fair value Total liabilities Commitments and Contingencies (see Note 12) Stockholders' equity: Preferred stock, par value $.001; 10,000,000 shares authorized; none issued or outstanding Common stock, par value $.001 par value; 40,000,000shares authorized; 17,551,321 and 17,094,773issued and 17,551,359 and 16,951,695 outstanding on June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive loss - ) Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (unaudited) Three Months Ended June 30, Six Months Ended June 30, Sales $ Cost of sales Gross profit Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs and expenses Income (loss) from operations ) ) Change in fair value of liabilities, net Interest (expense) income, net ) ) ) Income (loss) before income taxes ) ) Benefit (provision) for income taxes ) ) Net income (loss) $ $ $ ) $ Earnings (loss) per share Basic $
